DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 15-20 are directed to a computer-readable medium. The broadest reasonable interpretation of a computer readable medium includes forms of non-transitory media and transitory propagating signals per se (See MPEP 2106.03). The specification states, “Examples of computer-readable media include, without limitation, transmission- type media, such as carrier waves…” (¶87), therefore, it does not exclude transitory propagating signals.
To correct this issue, Applicant may amend the claims in such a way as to exclude signals (e.g., by amending the term to “non-transitory computer-readable medium”). Since this is an easily amendable issue, full 101 analysis on claims 15-20 is given below as if the claim is directed to non-transitory computer readable medium.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 8, and 15 recite(s) a system and series of steps for matching service requestors and service providers based on an acceptance probability, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving a transportation request’; ‘identifying a set of transportation provider devices’; ‘determining an acceptance probability’; ‘matching a provider device…to the transportation request based on the acceptance probability’; ‘sending the transportation request’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a non-transitory memory’, ‘one or more hardware processors’, ‘a requestor device’, ‘transportation provider devices’, ‘a computer-readable medium’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-7, 9-14, and 16-20 further recite(s) the system and series of steps for matching service requestors and service providers based on an acceptance probability, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a non-transitory memory’, ‘one or more hardware processors’, ‘a requestor device’, ‘transportation provider devices’, ‘a computer-readable medium’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, claim(s) 1-20 recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan (U.S. Patent Application Publication No. 20190325374).
In regards to claim 1, Pan teaches:
A system comprising: a non-transitory memory; and one or more hardware processors configured to execute instructions from the non- transitory memory to perform operations (Pan: ¶15-26, ¶36-37, ¶39 disclose a computing system and method for driver selection for on-demand services comprising one or more processors and one or more memory resources in communication with the one or more processors, wherein the one or more memory resources store executable instructions) comprising:
receiving a transportation request from a requestor device (Pan: ¶36-38, ¶40, ¶42 disclose receiving a service request from a user device);
identifying a set of transportation provider devices (Pan: ¶36-39, ¶41-42 disclose identifying a plurality of driver candidates to provide the requested service);
determining an acceptance probability, for the transportation request, for each provider device in the identified set of transportation provider devices (Pan: ¶38-39, ¶47-49, ¶51-52, ¶60 disclose determining an acceptance probability score for each driver candidate based on driver data);
matching a provider device from the set of transportation provider devices to the transportation request based on the acceptance probability of the provider device (Pan: ¶39, ¶42-46 disclose assigning a driver to provide the requested service based at least on the driver acceptance probability score); and
sending the transportation request to the provider device (Pan: ¶39, ¶43, ¶66 disclose transmitting the service assignment to the selected driver device).

In regards to claim 2, Pan teaches the system of claim 1. Pan further teaches wherein the one or more hardware processors are configured to execute instructions from the non-transitory memory (Pan: ¶15-26, ¶36-37, ¶39 disclose a computing system and method for driver selection for on-demand services comprising one or more processors and one or more memory resources in communication with the one or more processors, wherein the one or more memory resources store executable instructions) to determine the acceptance probability of the provider device by determining a likelihood of the provider device accepting a match to the transportation request by comparing the transportation request with a historical record of transportation requests sent to the provider device (Pan: ¶38-39, ¶47-49, ¶51-52, ¶60 disclose determining an acceptance probability score for each driver candidate based the driver's past behavior (i.e., a historical record) and real-time driver information).

In regards to claim 3, Pan teaches the system of claim 2. Pan further teaches
wherein the historical record of transportation requests sent to the provider device comprises data associated with at least one of: an estimated time of arrival from a provider device's location to a starting location of a previous transportation request; an actual time of arrival from the provider device's location to the starting location of the previous transportation request; a route of the previous transportation request; a mode of transportation used by the requestor; an idle time of the provider device prior to receiving the previous transportation request; a number of other active provider devices within a range of the provider device; or a number of other active requestor devices within the range of the provider device (Pan: ¶38-39, ¶42, ¶47-49, ¶51-52, ¶60 disclose that the driver data includes past behavior and real-time driver information, such as, time since the last acceptance of a job request; time since the last decline of a job request; time since the last assignment of job to the driver; time difference between the drop off time of the previous passenger and the service request time; number of acceptances received from the driver over a pre-determined period of time; distance of the driver from the user transmitting the service request; and location of the driver).

In regards to claim 4, Pan teaches the system of claim 2. Pan further teaches wherein the historical record of transportation requests sent to the provider device comprises: a status indicating at least one of: the provider device accepting a previous transportation request; the provider device declining the previous transportation request; the provider device fulfilling the previous transportation request; or a lapse of the provider device for the previous transportation request; and an updated historical record of transportation requests sent to the provider device based on tracking a status of the transportation request (Pan: ¶38-39, ¶42, ¶47-49, ¶51-52, ¶60 disclose that the driver data includes past behavior and real-time driver information, such as, time since the last acceptance of a job request; time since the last decline of a job request; time since the last assignment of job to the driver; time difference between the drop off time of the previous passenger and the service request time; number of acceptances received from the driver over a pre-determined period of time; distance of the driver from the user transmitting the service request; and location of the driver).

In regards to claim 5, Pan teaches the system of claim 2. Pan further teaches wherein the one or more hardware processors are configured to execute instructions from the non-transitory memory (Pan: ¶15-26, ¶36-37, ¶39 disclose a computing system and method for driver selection for on-demand services comprising one or more processors and one or more memory resources in communication with the one or more processors, wherein the one or more memory resources store executable instructions) to determine the acceptance probability of the provider device by adjusting the likelihood of the provider device accepting the match based on a recent historical record of the provider device, wherein the recent historical record comprises a portion of the historical record within a time frame (Pan: ¶38-39, ¶47-49, ¶51-52, ¶60 disclose determining an acceptance probability score for each driver candidate based the driver's past behavior (i.e., a historical record) and real-time driver information).

In regards to claim 8, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.

In regards to claim 9, Pan teaches the method of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 10, Pan teaches the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 11, Pan teaches the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 12, Pan teaches the method of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.

In regards to claim 16, Pan teaches the computer-readable medium of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 17, Pan teaches the computer-readable medium of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 18, Pan teaches the computer-readable medium of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 19, Pan teaches the computer-readable medium of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent Application Publication No. 20190325374), in view of Lye (U.S. Patent Application Publication No. 20210082074).
In regards to claim 6, Pan teaches the system of claim 1. Although Pan teaches matching a rider and driver based on a generated driver score (Pan: ¶38-39, ¶42, ¶47-52, ¶60), the reference does not explicitly state that the driver score is based on a probability of the requestor canceling the request.
However, Pan and Lye together teach wherein the one or more hardware processors are configured to execute instructions from the non-transitory memory (Pan: ¶15-26, ¶36-37, ¶39 disclose a computing system and method for driver selection for on-demand services comprising one or more processors and one or more memory resources in communication with the one or more processors, wherein the one or more memory resources store executable instructions) to match the provider device to the transportation request by further: calculating a conversion score for each provider device based on: the acceptance probability (Pan: ¶38-39, ¶47-49, ¶51-52, ¶60 disclose determining an acceptance probability score for each driver candidate based on driver data); a probability of an acceptance of the transportation request converting to a physical transport (Pan: ¶38-39, ¶47-49, ¶51-52, ¶60 disclose determining an acceptance probability score for each driver candidate based on driver data); and a probability of the requestor device canceling the transportation request (Lye: ¶9, ¶61, ¶80, ¶82-84, ¶125-126, ¶147 disclose determining a likelihood of cancellation of the request); and matching the provider device to the transportation request based on the conversion score of the provider device (Pan: ¶39, ¶42-46 disclose assigning a driver to provide the requested service based at least on the generated driver score. Lye: ¶9, ¶61, ¶80, ¶82-84, ¶125-126, ¶147 disclose matching a rider and driver based at least on a likelihood of cancellation of the request).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the likelihood of cancellation, as taught by Lye, into the system and method of Pan. One of ordinary skill in the art would have been motivated to make this modification in order to “more easily, efficiently, and effectively conduct online transactions for services”.

In regards to claim 13, Pan teaches the method of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 13.

In regards to claim 20, Pan teaches the computer-readable medium of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 20.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent Application Publication No. 20190325374), in view of Sweeney (U.S. Patent Application Publication No. 20150161564).
In regards to claim 7, Pan and Lye teach the system of claim 6. Although Pan teaches matching a rider and driver based on a generated driver score, wherein the driver score may be based on a driver proximity to the transportation request location (Pan: ¶38-39, ¶42, ¶47-52, ¶60), the reference does not explicitly state adjusting a driver score based on the reception of an additional transportation request.
However, Pan and Sweeney together teach wherein the one or more hardware processors are configured to execute instructions from the non-transitory memory (Pan: ¶15-26, ¶36-37, ¶39 disclose a computing system and method for driver selection for on-demand services comprising one or more processors and one or more memory resources in communication with the one or more processors, wherein the one or more memory resources store executable instructions) to perform further operations comprising: receiving at least one additional transportation request from at least one additional requestor device (Sweeney: ¶56-59, ¶94, ¶116-117, ¶128-134 disclose receiving additional transportation requests); adjusting the acceptance probability of the provider device for the transportation request based on the at least one additional transportation request (Pan: ¶38-39, ¶47-49, ¶51-52, ¶60 disclose determining a driver score for each driver candidate based on driver data, such as proximity to the transportation request location. Sweeney: ¶56-59, ¶94, ¶116-117, ¶128-134 disclose adjusting the driver assignments based on optimization rules, such as, proximity rules); determining, based on the adjustment, that the at least one additional transportation request has a higher conversion score than the transportation request for the provider device (Sweeney: ¶56-59, ¶94, ¶116-117, ¶128-134 disclose that based on the optimization rules a driver may receive a higher priority to provide the transportation service); and matching the provider device to an alternate transportation request based on the higher conversion score (Pan: ¶39, ¶42-46 disclose assigning a driver to provide the requested service based at least on the generated driver score. Sweeney: ¶56-59, ¶94, ¶116-117, ¶128-134: disclose reassigning a driver to an alternate transportation request based on the higher priority determined from the optimization rules).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provider optimization, as taught Sweeney, into the system and method of Pan and Lye. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize an estimated time to pick up for at least one of the multiple transport requests” (Sweeney: ¶22).

In regards to claim 14, Pan and Lye teach the method of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628